Citation Nr: 0301999	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  99-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.

2.  Entitlement to service connection for a disability 
manifested by chemical imbalance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The appellant served in a reserve component, which service 
included a period of active duty for training (ACDUTRA) from 
August 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO that denied a claim of entitlement to service connection 
for a disability manifested by chemical imbalance.  A 
supplemental statement of the case (SSOC) was issued in 
September 1999 which, in part, addressed the issue of service 
connection for a psychiatric disability.  Because the 
September 1999 SSOC contained an issue that was not included 
in an earlier statement of the case (SOC), the RO 
specifically informed the appellant that she had to respond 
within 60 days to perfect her appeal of the new issue.  The 
appellant submitted a written statement within 60 days, in 
September 1999, which the Board construes as a substantive 
appeal.  The appellant testified at a hearing at the RO in 
January 1999 and at a videoconference hearing before a member 
of the Board in August 2000.

Previously, this case was before the Board in December 2000 
when it was remanded for additional development.


FINDINGS OF FACT

1.  In May 1987, the RO denied a claim of entitlement to 
service connection for a psychosis.  The appellant was 
notified of the denial by letter that same month, but did not 
initiate an appeal.

2.  Evidence received since the May 1987 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for schizophrenia.

3.  The appellant does not have a disability manifested by 
chemical imbalance.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
schizophrenia has not been submitted.  38 U.S.C.A. §§ 101, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  Service connection for a disability manifested by 
chemical imbalance is not warranted.  38 U.S.C.A. §§ 101, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant's current claim of service connection for 
schizophrenia is not her first such claim.  By rating action 
of May 1987, the RO denied a claim of entitlement to service 
connection for a psychosis.  The RO notified the appellant of 
that decision, but she did not initiate an appeal within the 
one-year period allowed and, as a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 19.129, 19.192 (1986).

More recently, by a September 1999 SSOC, the RO addressed the 
appellant's claim of entitlement to service connection for a 
psychiatric disability.  The appellant perfected her appeal 
within 60 days of the issuance of the SSOC. 

As the May 1987 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.129, 19.192, the claim 
may now be reopened only if new and material evidence has 
been submitted since the last final disallowance in May 1987.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the appellant's application to reopen 
was filed prior to August 29, 2001, the new provisions do not 
apply to her claim.

The Board has reviewed the additional evidence associated 
with the claims folder since the May 1987 RO denial, and 
finds that new and material evidence has not been received.  
The evidence available at the time of the May 1987 RO denial 
included service medical records, VA examination reports, and 
private hospitalization reports.

The appellant's service medical records show that, during a 
period of ACDUTRA in July 1982, she became ill and passed out 
while in the process of unloading trucks and cleaning 
equipment.  She was taken to the emergency room at Doylestown 
Hospital with a chief complaint of a severe headache.  
Adjustment reaction, tension, and cephalalgia were diagnosed.  

Private treatment reports show that, from June 1986 to July 
1986, a final diagnosis of major depression with psychotic 
features was provided.

When examined by VA in September 1986, chronic schizophrenia 
was diagnosed.  

The evidence obtained in connection with the appellant's 
attempt to reopen includes a July 1999 VA examination report 
reflecting that schizophrenia likely did not have its onset 
during the appellant's military service.  When examined by VA 
in July 1999, paranoid schizophrenia was diagnosed.  The 
examiner referred to the appellant's July 1982 treatment and 
noted that no conclusion could be reached from that 
information.  The examiner opined that psychotic symptoms due 
to schizophrenia do not disappear or improve within 70 
minutes, even with treatment, let alone without any.  The 
examiner opined that it could not be said that it was as 
likely as not that the events of July 1982 were early 
manifestations of the appellant's present psychiatric 
disorder.  

Evidence also associated with the appellant's attempt to 
reopen included private hospitalization reports from the New 
York Hospital, dated from February to March 1984, indicating 
that the appellant had received treatment at the Harlem 
Hospital after a suicide attempt in February 1984.  These 
records also show that she was subsequently hospitalized at 
the New York Hospital at which time she reported having had 
her first psychotic episode two and a half years earlier.  

Finally, newly received evidence includes testimony from the 
appellant regarding the specifics relative to her experiences 
during military service, particularly the July 1982 incident 
when she became ill.

The Board finds that the newly received evidence does not 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  In short, this evidence does not 
support the appellant's claim in a manner different from what 
was previously shown.  Consequently, it may be said that the 
evidence is not so significant that it must be considered in 
order to decide fairly the merits of the underlying claim.  
38 C.F.R. § 3.156(a).  If anything, the VA examination report 
tends to refute the appellant's claim, and the private 
treatment reports do not provide any nexus between chronic 
disability and military service other than the appellant's 
own self-reported history.  The appellant's testimony 
likewise is not "material."  38 C.F.R. § 3.156(a) (2001).  
It provides a more detailed history of her in-service 
experiences, but such a history is essentially the same 
recitation as she provided before the May 1987 decision.  
Additionally, the new testimony provided by a lay person such 
as the appellant is not helpful on the salient question of 
whether her in-service illness could be considered 
representative of a psychotic disease, or whether current 
psychiatric disease could be attributed to the in-service 
event(s).  Consequently, the newly received evidence may not 
be found to be new and material.  

In deciding this application to reopen, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  (The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).)

As for the notice requirements of the VCAA, the Board notes 
that the SSOC, as well as various communications from the RO, 
provided the appellant with notice of what was required to 
reopen her claim.  These communications also informed the 
appellant of what was required of her-namely, the need to 
present new and material evidence in order to have VA address 
the underlying merits of her claim.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

As noted above, this new law, which was enacted during the 
pendency of the appellant's appeal, clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  As noted above, the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 8 Vet. App. at 4; 
Butler, 9 Vet. App. at 167.  Even the VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  Consequently, 
because the Board may not address the underlying claim until 
new and material evidence has been presented, a remand to 
have the RO address the duty to assist in the context of this 
specific application to reopen is not necessary.  

Chemical Imbalance

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.6, 3.303 (2002).  ACDUTRA 
includes full-time duty performed by members of a reserve 
unit.  38 C.F.R. § 3.6 (2002).

In this case, the appellant claims that a disability 
manifested by chemical imbalance had its onset during a 
period of ACDUTRA.  For the reasons that follow, the Board 
finds that service connection is not warranted.  

The appellant's service medical records during the period of 
ACDUTRA in which she contends her disability manifested by 
chemical imbalance began are negative for any reference to a 
chemical imbalance problem.  These records do show that, in 
July 1982, she became ill and passed out while in the process 
of unloading trucks and cleaning equipment.  She was taken to 
a private hospital's emergency room with a chief complaint of 
a severe headache.  Adjustment reaction, tension, and 
cephalalgia were diagnosed.  

Pursuant to the Board's December 2000 remand, the RO sent a 
letter to the appellant in July 2002, informing her that the 
VA Medical Center would be notifying her of the time and date 
to report for an examination.  The record shows that the 
appellant failed to report to two VA examinations, which were 
scheduled in July and August 2002.  The Board points this out 
because VA's duty to assist in the development of the 
evidentiary record is not a one-way street; the appellant 
must help in this regard, especially when examinations are 
scheduled.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
United States Court of Appeals for Veterans Claims has 
indicated that, if a claimant desires help with her claim, 
she must cooperate with VA's efforts to assist her, to 
include reporting for scheduled examinations and keeping VA 
apprised of her current whereabouts.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  

In accordance with 38 C.F.R. § 3.655 (2002), where an 
examination is required in order to ascertain whether a 
benefit should be granted, and when a claimant fails to 
report for an examination scheduled in conjunction with the 
original compensation claim, without good cause, the claim 
shall be evaluated based on the evidence of record.  
Accordingly, because the record is devoid of medical 
diagnosis and medical nexus opinion, both of which are 
required before service connection may be granted, and 
because the appellant did not report for an examination where 
such evidence was sought, the Board must decide the matter on 
the current record.  The Board notes that the September 2002 
SSOC did specifically mention 38 C.F.R. § 3.655, and the 
appellant was informed that she had had a scheduled VA 
examination to which she had failed to report.  She made no 
explanation for her failure to appear.

As noted above, in order to grant service connection, there 
must be competent medical evidence of both current disability 
and of a relationship between that disability and service.  
The record, however, does not show that the appellant has a 
current diagnosis of a disability manifested by chemical 
imbalance.  The Board has considered the appellant's written 
statements, and January 1999 and August 2000 hearing 
testimony regarding her problems with chemical imbalance, but 
she does not have current disability by medical diagnosis.  
In short, while the appellant is competent to provide 
information regarding the symptoms she has experienced since 
her military service, she has not been shown competent to 
provide a medical diagnosis.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Although the Board has attempted to supplement the record and 
assist the appellant,  the appellant has not cooperated.  
Consequently, despite her contentions to the contrary, the 
record does not contain a medical conclusion that she has a 
current disability.  The absence of such evidence is 
persuasive and is given greater weight than the speculative 
theory that the appellant now wants the Board to accept.  As 
the preponderance of the evidence is against the appellant's 
claim of service connection for a disability manifested by 
chemical imbalance, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  

In adjudicating the appellant's claim, the Board has 
considered the applicability of the VCAA.  The VCAA, among 
other things, modified VA's duties to notify and to assist 
claimants by amending 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and adding 
38 U.S.C.A. § 5103A ("Duty to assist claimants").  First, 
the VCAA imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended at 
38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out in 
detail the agency's "duty to assist" a claimant in the 
development of claims for VA benefits.  The new § 5103A 
provides in part that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for VA benefits.  
38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
appellant's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the claimant, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In this case, VA informed the appellant of the information 
and evidence she was to provide to VA and of the information 
and evidence VA would attempt to obtain on her behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the appellant of the 
bases on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of November 1998; a SOC issued 
in January 1999; and supplemental statements of the case 
issued in September 1999, December 1999, and September 2002, 
which informed her of the applicable law and regulations.  
These documents also show that VA has provided the appellant 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, however, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  The Board finds that VA has obtained all 
records from sources identified by the appellant, including 
her post-service VA and private treatment records.  The Board 
notes that the RO would have afforded the appellant a VA 
examination in 2002; however, she failed to report to the 
scheduled examination.  She also provided testimony before a 
hearing officer in January 1999 and at a videoconference 
hearing before a member of the Board in August 2000.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her contentions.  After a review of the evidence, the 
Board is not aware of any such evidence and concludes that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  This is 
especially so in light of the requirement in this case to 
adjudicate the service connection claim on the available 
record.  38 C.F.R. § 3.655 (2002).

Given that VA has satisfied its duties to notify and to 
assist the appellant in this case, a remand for further 
action under the VCAA will serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  


ORDER

The application to reopen a claim of service connection for 
schizophrenia is denied.

Service connection for a disability manifested by chemical 
imbalance is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

